PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/992,550
Filing Date: 30 May 2018
Appellant(s): FANUC CORPORATION



__________________
Mark D. Pratt (Reg. No. 45,794)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


















(2) Response to Argument
Rejection of claims 4 and 6 under 35 U.S.C. §101
Appellant is of the opinion that claim 4 limitation “generating an ordering screen based on the correlating of the user, the ordering screen providing information corresponding to the level of authorization of the user” is not simply the presenting or outputting of information, as suggested by the Examiner. Instead, Appellant contends the ordering screen is generated based on the correlation performed and the ordering screen provides specific information corresponding to the level of authorization of the user. Accordingly, the Appellant contends that the features recited in independent claim 4 are not directed to an abstract idea and are patent eligible (See Appeal Brief, page 5). Examiner respectfully disagrees. Appellant’s argument is flawed from the outset because Appellant contends that Examiner alleges that the claims recite a process that can be practically performed in the human mind (See Appeal Brief, page 4). However, the abstract idea grouping relied upon by Examiner in the rejection is rather the “certain methods of organizing human activity” grouping of abstract ideas. Thus, Appellant has not provided any substantive argument. Nevertheless, this limitation of “generating an ordering screen …” is an additional element which is a form of insignificant extra-solution activity. MPEP 2106.05(d)(II) indicates that "Creating output data" and "Presenting offers" are a well-understood, routine, conventional function when it is claimed in a merely generic manner, as it is here. Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2.

Appellant is next of the opinion that the features recited in claim 4 are not directed to an abstract idea because they are directed to an improvement in the relevant technology (See Appeal Brief, page 5). Specifically, Appellant specifies these alleged improvements as “an application distribution and sales service in a manufacturing site including a CNC machine tool, an industrial apparatus, and an industrial robot” (See Appeal Brief, page 5), “the user (the company) having developed the application can build a WIN-WIN relationship with the user (the company) who purchased the application” (See Appeal Brief, page 5), and “making use of a conventional business practice related to B2B particularly in a field of a manufacturing apparatus including a CNC machine tool, an industrial apparatus, and an industrial robot” (See Appeal Brief, page 6). Examiner respectfully disagrees. First, the claims fail to reflect the quoted language of what Appellant contends is an improvement. That is, the claims do not set forth nor describe a manufacturing site including a CNC machine tool, an industrial apparatus, and an industrial robot, building of a WIN-WIN relationship, nor making use of a conventional business practice related to B2B particularly in a field of a manufacturing apparatus including a CNC machine tool, an industrial apparatus, and an industrial robot. And second, what Appellant contends is an improvement in relevant technology is rather a business practice. That is, Appellant’s alleged improvement of “an application distribution and sales service in a manufacturing site including a CNC machine tool, an industrial apparatus, and an industrial robot” is rather a business practice of distribution and sales, Appellant’s alleged improvement of “the user (the company) having developed the application can build a WIN-WIN relationship with the user (the company) who purchased the application” is rather a business practice of customer relations, and Appellant’s alleged improvement of “making use of a conventional business practice related to B2B particularly in a field of a manufacturing apparatus including a CNC machine tool, an industrial apparatus, and an industrial robot” is rather a business practice of customer relations and one that is “conventional” as admitted by Appellant.

Appellant is also of the opinion that claim 4 recites features that amount to substantially more because the claim recites features directed to an inventive concept. Specifically, Appellant contends claim 4 recites a particular arrangement of elements, even if determined as conventional, that provides a technical improvement over prior art systems, which is representative of a software-based invention that improves the performance of a computer system itself (See Appeal Brief, page 5). Examiner respectfully disagrees. First, Appellant has not provided any substantive argument because Appellant contends claim 4 provides a technical improvement over prior art systems in a conclusory manner without any explanation and contends claim 4 is representative of a software-based invention that improves the performance of a computer system itself in a conclusory manner without any explanation. And second, the additional elements in claim 4 merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Storing and retrieving information in memory”, "Creating output data" and "Presenting offers" are a well-understood, routine, conventional function when it is claimed in a merely generic manner, as it is here. Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Rejection of claims 4 and 6 under 35 U.S.C. §103
Appellant is of the opinion that nothing in reference Ito discloses or suggests the claim 4 limitation of “generating an ordering screen based on the correlating of the user, the ordering screen providing information corresponding to the level of authorization of the user” (See Appeal Brief, page 9). Specifically, Appellant contends nothing in Ito discloses or suggests correlating that includes storing an association between a user ID of the user and a level of authorization among a plurality of different levels of authorization of the user and then generating an ordering screen based on such a correlation (See Appeal Brief, page 9). Examiner respectfully disagrees. In reference Ito, the generated product list page (See Ito paragraph [0135] “Next, the sales management section 22 generates the product list page …”, “The Web browser 51 displays the received product list page on the display device of the user PC 50”) is based on a correlating of the user because the product list page is generated for a user in a certain user environment (See Ito paragraph [0134] “When a user in a certain user environment …”). Moreover, since generated product list pages are correlated to the user environments (See Ito paragraph [0066] “The sales servers 20 are disposed in each of sale areas (e.g., U.S.A., Europe, Japan, Asia excluding Japan and the like) where the image forming apparatuses 40 are sold, and receive the purchase applications from the user environment E1 belonging to the sales areas in charge of the corresponding sales servers 20”), accordingly the generated product list pages are thus based on a correlation of the user to a certain user environment. 

Appellant is also of the opinion that the cited references do not disclose or suggest the claim 4 limitation of "the correlating of the user includes storing an association between a user ID of the user and a level of authorization among a plurality of different levels of authorization of the user to each of the plurality of application groups and the one or more applications" (See Appeal Brief, pages 8-10). However, Appellant has not provided any substantive argument because Appellant has not explained why the cited portions of the references do not disclose the limitation. Thus, Appellant argues the cited references do not disclose or suggest this limitation in a conclusory manner without any explanation. Nevertheless, reference Iwai does disclose the correlating of the user includes storing an association between (See paragraph [0041] “The authentication database 120 is a database holding various kinds of information”) a user ID of the user (See Fig.3 “USER ID”; paragraph [0043] “The user information 121 retains the “user IDs” that are IDs to identify users”) and a level of authorization among a plurality of different levels of authorization of the user (See Figures 3-5 “USER-TYPE ID”; paragraph [0004] “In such systems, it is necessary to manage licenses classified by type of user, such as users who should not be counted as accounts and users who should be counted as those based on the other licenses. More specifically, it may be necessary to separately manage the number of licenses, expiration dates or the like according to type of user, such as ordinary users who use a system, users who temporarily use for evaluation or the like, and users who administer the system”; paragraph [0043] “the “user-type IDs” that are IDs representing type of user such as whether the users are administrator. Moreover, the user IDs and the user-type IDs are so managed as to be associated with one another”) to each of the plurality of application groups and the one or more applications (paragraph [0003] "manage users' licenses (the number of accounts) in accordance with applications"; paragraph [0027] "The license management system holds in advance a correspondence table of user-type IDs and license information that the user-type IDs should check"; paragraph [0044] "The user-type information 123 retains the user-type IDs and “license IDs” that are IDs to identify licenses to be checked. Moreover, the user-type IDs and the license IDs are so managed as to be associated with one another").












For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.